Order filed December 4, 2014




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-13-00944-CR
                                  ____________

            JORGE ALBERT PAVON-MALDONADO, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 258th District Court
                            Polk County, Texas
                        Trial Court Cause No. 21793

                                  ORDER

      The clerk’s record was filed December 5, 2013. Our review has determined
that a relevant item has been omitted from the clerk's record. See Tex. R. App. P.
34.5(c).   The record does not contain the trial court’s Findings of Fact and
Conclusions of Law.
       The Polk County District Clerk is directed to file a supplemental clerk’s
record on or before December 18, 2014, containing the trial court’s Findings of
Fact and Conclusions of Law.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM